UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                       July 17, 2012

                                      No. 11-3958

                            MARIO MENDOZA, Appellant

                                           v.

                           UNITED STATES OF AMERICA

                            (D.N.J. D.C. No. 3:11-cv-03540)

            Present: AMBRO, VANASKIE and ALDISERT, Circuit Judges.

   1. Motion by Appellee to Publish Opinion dated June 28, 2012.

                                                       Respectfully,
                                                       Clerk/tyw/tmm

_________________________________ORDER________________________________

Appellee’s motion to publish opinion dated June 28, 2012, is hereby GRANTED.
The designation of the opinion as precedential does not alter the judgment previously
entered or the original filing date.

                                                       By the Court,

                                                       /s/ Aldisert
                                                       Circuit Judge

Dated:       August 1, 2012
tyw/cc:      Thomas R. Ashley, Esq.
             Mark E. Coyne, Esq.
             Norman Gross, Esq.